Appellee, Campbell, brought an action of detinue against appellant Spates, for the recovery of one brown mare mule, 8 years old.
The case was tried by the court without a jury. Errors are assigned all relating, however, to the same proposition, "that the court erred in its finding and judgment in favor of the plaintiff."
The bill of exceptions states that "this was all the testimony in substance," however, there is no evidence whatever incorporated in the bill of exceptions as to the value of the mule involved. We must presume that there was other evidence, otherwise the court could not have arrived at the value of the mule.
The evidence was in direct conflict, and *Page 114 
in this state of the record we cannot disturb the finding and judgment of the trial court. The judgment will stand affirmed.
Affirmed.